Motion for leave to appeal to the Court of Appeals granted. The following questions are certified: Was the order of this court, dated May 26, 1952, properly made? Was the order of the Official Referee, dated January 15, 1952, properly made? Motion for a stay pending the appeal to the Court of Appeals granted on condition that, within ten days after entry of the order hereon, appellant file an undertaking for $1,000, with corporate surety, that in the *820event the order of this court be affirmed or the appeal therefrom be dismissed appellant will pay all the costs of appeal and the $5 weekly installments of accrued temporary alimony from November 1, 1951 (as provided for in the order of the Official Referee), to the date of the determination by the Court of Appeals. Present — Carswell, Acting P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ. [See ante, p. 229; post, p. 829.]